 



Exhibit 10
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
1.00 PURPOSE
The Plan is intended to foster and promote the long-term financial success of
the Company and Related Entities and to increase stockholder value by [1]
providing Participants an opportunity to acquire and maintain an ownership
interest in the Company and [2] enabling the Company and Related Entities to
attract and retain the services of outstanding individuals upon whose judgment
and special efforts the successful conduct of the Group’s business is largely
dependent.
2.00 DEFINITIONS
When used in the Plan, the following words, terms and phrases have the meanings
given to them in this section unless another meaning is expressly provided
elsewhere in this document or clearly required by the context. When applying
these definitions and any other word, term or phrase used in the Plan, the form
of any definition or of any word, term or phrase will include any and all of its
other forms.
Act. The Securities Exchange Act of 1934, as amended, or any successor statute
of similar effect even if the Company is not subject to the Act.
Annual Meeting. The annual meeting of the Company’s stockholders.
Award. Any Cash-Based Award, Incentive Stock Option, Nonqualified Stock Option,
Performance Share, Performance Unit, Restricted Stock, Restricted Stock Unit,
Stock Appreciation Right or Whole Share granted under the Plan.
Award Agreement. The written or electronic agreement between the Company and
each Participant that describes the terms and conditions of each Award. If there
is a conflict between the terms of the Plan and the terms of any Award
Agreement, the terms of the Plan will govern.
Beneficial Owner. A “beneficial owner” as defined in Rule 13d-3 under the Act.
Board. The Company’s board of directors.
Business Combination. With respect to the payment, exercise or settlement of any
Award subject to Code §409A, a “change in control” as defined under Code §409A.
Cash-Based Award. An Award granted under Section 13.00.
Cause. Unless otherwise specified in the associated Award Agreement or in any
employment agreement between the Participant and the Company or any Related
Entity or in any change in control agreement between the Participant and the
Company or any Related Entity (but only within the context of the events
contemplated by the employment agreement or change in control agreement, as
applicable):

     
[1]
  Willful and continued failure to substantially perform assigned duties;
 
   
[2]
  Willful engagement in gross misconduct materially and demonstrably injurious
to the Company or any Related Entity;
 
   
[3]
  Breach of any term of any agreement with the Company or any Related Entity,
including the Plan and any Award Agreement;
 
   
[4]
  Conviction of (or plea of no contest or nolo contendre to) [a] a felony or a
misdemeanor that originally was charged as a felony but which was subsequently
reduced to a misdemeanor through negotiation with the charging entity or [b] a
crime other than a felony, which involves a breach of trust or fiduciary duty
owed to the Company or any Related Entity; or
 
   
[5]
  Violation of any policy of the Company or any Related Entity that applies to
the Participant.

1



--------------------------------------------------------------------------------



 



However, Cause will not arise under subsections [1] and [3] of this definition
solely because the Participant is absent from active service during any period
of absence relating to a physical or mental incapacity, during any period of
absence approved by the Company or any Related Entity or during any period of
absence protected by law.
Change in Control. Unless otherwise specified in the associated Award Agreement
or in any employment agreement between the Participant and the Company or any
Related Entity or in any change in control agreement between the Participant and
the Company or any Related Entity (but only within the context of the events
contemplated by the employment agreement or change in control agreement, as
applicable):

     
[1]
  Subject to the rules of application described in subsection [2] of this
definition, the date on which the earliest of the following events occurs:

         
 
  [a]   After the Effective Date, an event that would be required to be reported
as a change in control for purposes of the Act.
 
       
 
  [b]   During any 12-consecutive-calendar-month period ending after the
Effective Date, there is a change in a majority of the Incumbent Directors for
any reason other than death or disability (as reasonably established by the
Company on the basis of medical and other information known, or made available,
to it).
 
       
 
  [c]   After the Effective Date, any entity or “person,” including a “group” as
contemplated by Sections 13(d)(3) and 14(d)(2) of the Act (“Person”), is or
becomes the Beneficial Owner, through a tender offer or otherwise, of Shares
representing 50 percent or more of the combined voting power of the Company’s
then outstanding Shares.
 
       
 
  [d]   During any 12-consecutive-calendar-month period ending after the
Effective Date, any entity or Person acquires, either directly or as a
Beneficial Owner, through a tender offer or otherwise, Shares representing more
than 20 percent of the combined voting power of the Company’s then outstanding
Shares. However, this subsection [d] will be applied without regard to the
effect of any redemption or repurchase of Shares by the Company or the
acquisition of Shares by any Group Member and after ignoring any Shares
acquired:

  [i]   Before the beginning of any 12-consecutive-calendar-month measurement
period;     [ii]   By or through an employee benefit plan [whether or not
intended to comply with Code §401(a) and whether or not the Participant
participates in that plan] maintained by any Group Member;     [iii]   Directly,
through an equity compensation plan maintained by any Group Member;     [iv]  
Directly, through inheritance, gift, bequest or by operation of law on the death
of an individual; or     [v]   By any entity or Person with respect to which
that acquirer has filed SEC Schedule 13G indicating that the Shares were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company’s management or policies,
unless and until that entity or person indicates that its intent has changed by
filing SEC Schedule 13D.

         
 
  [e]   After the Effective Date, the Company’s stockholders approve a
definitive agreement to merge or combine the Company with or into another
entity, a majority of the directors of which were not Incumbent Directors
immediately before the merger or combination and in which the Company’s
stockholders will hold less than 50 percent of the voting power of the surviving
entity. When applying this subsection [e]:

  [i]   Stockholders will be determined immediately before and immediately after
the merger or combination; and     [ii]   The Shares owned before the
transaction by the entity with which the Company merges or combines will be
disregarded for all purposes.

2



--------------------------------------------------------------------------------



 



  [f]   Within any 12-consecutive-calendar-month period ending after the
Effective Date, any entity or “person,” including a “group” as contemplated by
Sections 13(d)(3) and 14(d)(2) of the Act and Code §280G, acquires, either
directly or as a Beneficial Owner of another entity or person, Group assets
having a total gross fair market value equal to or greater than 50 percent of
the book value of the Group’s assets. For purposes of this definition, “book
value” will be established on the basis of the latest consolidated financial
statement the Company filed with the Securities and Exchange Commission before
the date any 12-consecutive calendar month measurement period began. However,
except as otherwise provided in this section, this subsection [f] will be
applied after ignoring:

  [i]   Any transfer of assets to a stockholder of the Company (determined
immediately before the asset transfer), but only to the extent exchanged for or
with respect to the Company’s stock;     [ii]   Any transfer of assets to an
entity, 50 percent or more of the total value or voting power of which is owned
by one or more Group Members;     [iii]   Any transfer of assets to any entity
or Person that, immediately before the transfer, owns, directly or as a
Beneficial Owner, 50 percent or more of the total value or voting power of the
Company’s outstanding securities; or     [iv]   Any transfer of assets to an
entity, at least 50 percent or more of the total value or voting power of which,
immediately before the transfer, is owned, directly or indirectly, by a person
described in subsection [1][c] of this definition.

[2]   The following rules of application will be applied to this definition:

  [a]   For purposes of applying all parts of this definition, [i] Shares owned
or acquired by a Participant or by any other entity or Person acting in concert
with the Participant will be disregarded, [ii] any transfer of assets to the
Participant or to any other entity or Person acting in concert with the
Participant will be disregarded and [iii] the constructive ownership rules of
Code §318(a) will be applied to determine stock ownership;     [b]   For
purposes of applying subsection [1][f] of this definition, an entity’s or a
person’s status (unless specifically indicated otherwise) will be determined
immediately after the transfer of assets;     [c]   Any transfer of assets
disregarded under subsection [1][f][i] of this definition will not be ignored
when applying that subsection if that transaction is part of a larger
transaction or series of transactions that also involve the transfer of assets
for cash or consideration other than Shares; and     [d]   No Change in Control
will have occurred solely because of a [i] reincorporation to change the
Company’s jurisdiction of incorporation or [ii] merger or consolidation of the
Company into or with an entity that, immediately before that merger or
consolidation, was a Subsidiary of the Company.

Code. The Internal Revenue Code of 1986, as amended or superseded after the
Effective Date, and any applicable rulings or regulations issued under the Code.
Committee. The Board’s Compensation Committee which also constitutes a
“compensation committee” within the meaning of Treas. Reg. §1.162-27(c)(4). The
Committee will be comprised of at least three persons [1] each of whom is [a] an
outside director, as defined in Treas. Reg. §1.162-27(e)(3)(i) and [b] a
“non-employee” director within the meaning of Rule 16b-3 under the Act and [2]
none of whom may receive remuneration from the Company or any Related Entity in
any capacity other than as a director, except as permitted under Treas. Reg.
§1.162-27(e)(3)(ii).
Company. Bob Evans Farms, Inc., a Delaware corporation, and any and all
successors to it.
Consultant. Any person who, on an applicable Grant Date, is performing services
for the Company or any Related Entity other than an Employee or a Director. A
person’s status as a Consultant will be determined as of the Grant Date of each
Award made to that person.
Covered Officer. Those Employees whose compensation is (or likely will be)
subject to limited deductibility under Code §162(m) as of the last day of any
calendar year.

3



--------------------------------------------------------------------------------



 



Director. A person who, on an applicable Grant Date, [1] is an elected member of
the Board or of a Related Board (or has been appointed to the Board or to a
Related Board to fill an unexpired term and will continue to serve at the
expiration of that term only if elected by stockholders) and [2] is not an
Employee. A person’s status as a Director will be determined as of the Grant
Date of each Award made to that person.
Disability. Unless otherwise specified in the associated Award Agreement or in
any employment agreement between the Participant and the Company or any Related
Entity or in any change in control agreement between the Participant and the
Company or any Related Entity (but only within the context of the events
contemplated by the employment agreement or change in control agreement, as
applicable):

[1]   With respect to an Incentive Stock Option, “disability” as defined in Code
§22(e)(3);   [2]   With respect to the payment, exercise or settlement of any
Award that is (or becomes) subject to Code §409A, “disabled” as defined under
Code §409A; and   [3]   With respect to a Participant’s right to exercise or
receive settlement of any Award or with respect to the payment, exercise or
settlement of any Award not described in subsection [1] or [2] of this
definition, a Participant’s inability (established by an independent physician
selected by the Committee and reasonably acceptable to the Participant or to the
Participant’s legal representative) due to illness, accident or otherwise to
perform his or her duties and which is expected to be permanent or for an
indefinite duration longer than one year.

Effective Date. The date the Plan is adopted by the Board, subject to approval
by the Company’s stockholders at the first Annual Meeting after the date the
Board adopts the Plan subject to approval by the Company’s stockholders.
However, no Awards will be granted or Shares issued under the Plan unless and
until the Company’s stockholders approve the Plan. If the Company’s stockholders
do not approve the Plan, this document will have no force or effect and will be
revoked as of the Effective Date.
Employee. Any person who, on an applicable Grant Date, is performing services
for the Company or any Related Entity as a common-law employee. A person’s
status as an Employee will be determined as of the Grant Date of each Award made
to that person. A worker who is classified as other than a common-law employee
but who is subsequently reclassified as a common-law employee of the Company or
any Related Entity for any reason and on any basis will be treated as a
common-law employee only from the date that reclassification occurs and will not
retroactively be reclassified as an Employee for any purpose under the Plan.
Exercise Price. The amount, if any, a Participant must pay to exercise an Option
or the amount upon which the value of a Stock Appreciation Right is based.
Expiration Date. The last date that an Option or Stock Appreciation Right may be
exercised.
Fair Market Value. The value of one Share on any relevant date, determined under
the following rules:

[1]   If the Shares are traded on an exchange, the reported “closing price” on
the relevant date, if it is a trading day, otherwise on the next trading day;  
[2]   If the Shares are traded over-the-counter with no reported closing price,
the mean between the highest bid and the lowest asked prices on the relevant
date, if it is a trading day, otherwise on the next trading day; or   [3]   If
neither subsections [1] or [2] of this definition apply, the fair market value
as determined by the Committee in good faith and consistent with any applicable
provisions under the Code.

Grant Date. The date an Award is granted.
Group. The Company and all Related Entities. The composition of the Group will
be determined as of any relevant date.
Group Member. Each entity that is a member of the Group.
Incentive Stock Option. An Option that, on the Grant Date, meets the conditions
imposed under Code §422 and is not subsequently modified in a manner
inconsistent with Code §422.

4



--------------------------------------------------------------------------------



 



Incumbent Director. Each person who was a member of the Board on the Effective
Date and, after the Effective Date, each director whose election or nomination
for election by the Company’s stockholders was approved by a vote of at least a
majority of the then Incumbent Directors.
Key Employee. A “specified employee” as defined under Code §409A.
Nonqualified Stock Option. Any Option that is not an Incentive Stock Option.
Option. An Award granted under Section 6.00. An Option may be either [1] an
Incentive Stock Option or [2] a Nonqualified Stock Option.
Participant. Any Employee, Consultant or Director to whom an Award has been
granted and which is still outstanding.
Performance-Based Award. An Award granted subject to Section 14.00.
Performance Criteria. The criteria described in Section 14.02.
Performance Period. The period over which the Committee will determine if
applicable Performance Criteria have been met.
Performance Share. An Award granted under Section 11.00.
Performance Unit. An Award granted under Section 12.00.
Plan. The Bob Evans Farms, Inc. 2006 Equity and Cash Incentive Plan.
Plan Year. The Company’s fiscal year.
Prior Plans. The Bob Evans Farms, Inc. First Amended and Restated 1998 Stock
Option and Incentive Plan, the Bob Evans Farms, Inc. First Amended and Restated
1993 Long Term Incentive Plan for Managers and the Bob Evans Farms, Inc. First
Amended and Restated 1992 Nonqualified Stock Option Plan. Upon approval of the
Plan by the Company’s stockholders, no further awards will be issued under the
Prior Plans, although awards may be granted under the Prior Plans up to the date
that the Company’s stockholders approve the Plan and the Prior Plans will remain
in effect after the Company’s stockholders approve the Plan for purposes of
determining any grantee’s right to awards issued under the Prior Plans before
that date. If the Company’s stockholders do not approve the Plan, each Prior
Plan will remain in effect until the expiration date, if any, specified in its
governing documents.
Related Board. The board of directors of any incorporated Related Entity or the
governing body of any unincorporated Related Entity.
Related Entity. Any entity that is or becomes related to the Company through
common ownership as determined under Code §414(b) or (c) but modified as
permitted under rules issued under any Code section relevant to the purpose for
which the definition is applied.
Restricted Stock. An Award granted under Section 8.00.
Restricted Stock Unit. An Award granted under Section 9.00.
Restriction Period. The period over which the Committee will determine if a
Participant has met conditions placed on Restricted Stock or Restricted Stock
Units.
Retirement. “Retirement” as defined in the associated Award Agreement or, if the
term is not defined in the Award Agreement, “Retirement” as defined in any
employment or change in control agreement (but only within the context of the
events contemplated in any employment agreement or change in control agreement,
if applicable) between the Participant and the Company or any Related Entity or,
if the term is not defined in an agreement of that type or if there is no
employment or change in control agreement covering the Participant, a voluntary
Termination on or after the earlier of the date [1] an Employee or a Director
has reached age 55 and has been credited with at least ten years of service
(whether or not as a Director) with the Group or [2][a] the sum of the

5



--------------------------------------------------------------------------------



 



Employee’s or Director’s age (measured in whole years only) and years of service
(whether or not as a Director but measured in whole years only) with the Group
equals 70 and [b] the Employee or Director has been credited with at least
10 years of service (whether or not as a Director) with the Group.
Separation from Service. A “separation from service” as defined under Code
§409A.
Service Recipient. The Group Member with whom an Employee, Consultant or
Director has a direct service relationship.
Shares. Shares of common stock, par value $0.01 per share, of the Company or any
security of the Company issued in substitution, exchange or in place of these
shares.
Stock Appreciation Right (“SAR”). An Award granted under Section 10.00.
Subsidiary. A “subsidiary corporation” as defined under Code §424(f).
Termination.

     
[1]
  If a Participant is an Employee, a termination of the Employee’s common-law
employment relationship with the Company and all Related Entities for any
reason; provided, however, that a Termination will not occur if the Employee
becomes a Consultant who provides bona fide services to the Company or any
Related Entity;
 
   
[2]
  If a Participant is a Consultant, a termination of the Consultant’s service
relationship with the Company and all Related Entities for any reason; and
 
   
[3]
  If a Participant is a Director, a termination of the Director’s service on the
Board and any Related Board for any reason.

Whole Share. An Award granted under Section 7.00.
3.00 PARTICIPATION
3.01 Awards.

     
[1]
  Consistent with the terms of the Plan and subject to Section 3.02, the
Committee will [a] decide which Employees, Consultants and Directors will be
granted Awards and [b] establish the types of Awards to be granted and the terms
and conditions relating to those Awards.
 
   
[2]
  The Committee may establish different terms and conditions [a] for each type
of Award granted, [b] for each Participant receiving the same type of Award and
[c] for the same Participant for each Award received, whether or not those
Awards are granted at different times.
 
   
[3]
  In the sole discretion of the Committee, and consistent with applicable law,
Awards also may be made in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any Related Entity or a company
acquired by the Company or with which the Company combines.
 
   
3.02
  Conditions of Participation. By accepting an Award, each Participant agrees:

     
[1]
  To be bound by the terms of the Award Agreement and the Plan and to comply
with other terms and conditions imposed on the Award; and
 
   
[2]
  That the Board or the Committee, as appropriate, may amend the Plan and any
Award Agreement without any additional consideration to the extent necessary to
avoid penalties arising under Code §409A, even if those amendments reduce,
restrict or eliminate rights granted under the Plan or an outstanding Award
Agreement.

6



--------------------------------------------------------------------------------



 



4.00 ADMINISTRATION
4.01 Duties. The Committee is responsible for administering the Plan and has all
powers appropriate and necessary to that purpose. Consistent with the Plan’s
objectives, the Committee may adopt, amend and rescind rules and regulations
relating to the Plan and has complete discretion to make all other decisions
necessary or advisable for the administration and interpretation of the Plan.
Any action by the Committee will be final, binding and conclusive for all
purposes and upon all persons.
4.02 Delegation of Duties. In its sole discretion, the Committee may delegate
any ministerial duties associated with the Plan to any person that it deems
appropriate. However, the Committee may not delegate any discretionary duties
assigned to it or those duties that the Committee is required to discharge to
comply with Code §162(m) or other applicable laws.
4.03 Award Agreement. As soon as administratively feasible after the Grant Date,
the Committee will prepare and deliver an Award Agreement to each affected
Participant. The Award Agreement will describe:

     
[1]
  The terms of the Award, including, to the extent applicable, [a] the type of
Award, [b] when and how the Award may be exercised, [c] any Exercise Price
associated with the Award and [d] how the Award will or may be settled; and
 
   
[2]
  To the extent different from the terms of the Plan, any other terms and
conditions affecting the Award.

4.04 Restriction on Repricing. No Award (including Options and SARs) may be
“repriced.” For purposes of this restriction, “repricing” means any of the
following or any other action that has the same effect: [1] lowering the
Exercise Price of an Option or SAR after it is granted, [2] any other action
that is treated as a repricing under generally accepted accounting principles or
[3] canceling an Option or SAR at a time when its Exercise Price exceeds the
Fair Market Value of the underlying stock, in exchange for another Option, SAR,
Restricted Stock, or other Award, unless the cancellation and exchange occurs in
connection with a merger, acquisition, spin-off or other similar corporate
transaction.
5.00 LIMITS ON SHARES SUBJECT TO AWARDS
5.01 Number of Authorized Shares. Subject to Section 5.03, the aggregate number
of Shares reserved and available for Awards or which may be used to provide a
basis of measurement for or to determine the value of an Award may not be more
than the sum of:

     
[1]
  The number of Shares that, on the date the Plan is approved by the Company’s
stockholders, are authorized to be granted under the Prior Plans but which are
not then subject to outstanding awards under the Prior Plans; plus
 
   
[2]
  The number of Shares that, on the date the Plan is approved by the Company’s
stockholders, are subject to awards issued under the Prior Plans but which are
subsequently forfeited under the terms of the Prior Plans; plus
 
   
[3]
  1,300,000 Shares.

If the Company’s stockholders do not approve the Plan, each Prior Plan will
remain in effect until the expiration date, if any, specified in its governing
documents. Any Shares described in this section, including those described in
Section 5.01[1] and [2], may be subject to Awards issued under the terms and
conditions described in the Plan and Award Agreements issued under the Plan.
The Shares to be delivered under the Plan may consist, in whole or in part, of
treasury Shares or authorized but unissued Shares not reserved for any other
purpose.
5.02 Adjustment in Number of Authorized Shares. As appropriate, the limits
imposed under Sections 5.01 and 5.04 will be:

     
[1]
  Conditionally reduced by the number of Shares underlying each Award (other
than a Cash-Based Award); and

7



--------------------------------------------------------------------------------



 



     
[2]
  Absolutely reduced by [a] the number of Shares issued upon the exercise or
settlement of an Award other than a SAR, [b] the number of Shares subject to
each SAR however settled and [c] a number of Shares equal to [i] the cash amount
paid by the Company upon the exercise or settlement of an Award (other than an
Option or SAR) that, under the applicable Award Agreement, was originally to be
settled in Shares, divided by [ii] the Fair Market Value of a Share on the date
of that transaction; and
 
   
[3]
  Increased by the number of Shares subject to (or associated with) any Award
(or part of an Award) that, for any reason, is forfeited, cancelled, terminated,
relinquished, exchanged or otherwise settled without issuing Shares or without
the payment of cash or other consideration.

The number of Shares (if any) withheld to pay any Exercise Price or to satisfy
any tax withholding obligation associated with the exercise or settlement of an
Award (or part of an Award) will not be recredited to the number of authorized
Shares.
5.03 Adjustment in Capitalization. If, after the Effective Date, there is a
Share dividend or Share split, recapitalization (including payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of Shares or other similar
corporate change affecting Shares, the Committee will appropriately adjust [1]
the number of Shares that may be issued subject to Awards that may or will be
granted to Participants during any period, [2] the aggregate number of Shares
available for Awards or subject to outstanding Awards (as well as any
Share-based limits imposed under the Plan), [3] the respective Exercise Price,
number of Shares and other limitations applicable to outstanding or subsequently
granted Awards and [4] any other factors, limits or terms affecting any
outstanding or subsequently granted Awards.
5.04 Limits on Incentive Stock Options. Subject to Section 5.03, of the Shares
authorized under Section 5.01, up to 1,300,000 may be issued subject to
Incentive Stock Options.
5.05 Limits on Awards to Covered Officers. Subject to Section 5.03, during any
Plan Year, no Covered Officer may be granted [1] Options covering more than
250,000 Shares, including Awards that are deemed to have been cancelled under
Treas. Reg. §1.162-27(e)(2)(vi)(B), [2] SARs covering more than 250,000 Shares,
including Awards that are deemed to have been cancelled under Treas. Reg.
§1.162-27(e)(2)(vi)(B), [3] Performance-Based Awards that are to be settled in
Shares covering more than 100,000 Shares and [4] Performance-Based Awards that
are to be settled in cash equal to more than $2,500,000.
6.00 OPTIONS
6.01 Nature of Award. An Option gives a Participant the right to purchase a
specified number of Shares if the terms and conditions described in the Plan and
the associated Award Agreement (including paying the Exercise Price) are met
before the Expiration Date. However, an Option will be forfeited to the extent
that applicable terms and conditions have not been met before the Expiration
Date or to the extent that the Option is not exercised before the Expiration
Date.
6.02 Granting Options. At any time during the term of the Plan, the Committee
may grant [1] Incentive Stock Options to Employees of the Company or of any
Subsidiary and [2] Nonqualified Stock Options to Employees, Consultants and
Directors. The Award Agreement associated with each Option grant will describe
the Exercise Price, the Expiration Date (which may never be later than the 10th
anniversary of the Grant Date), the first date that the Option may be exercised,
procedures for exercising the Option and any other terms and conditions
affecting the Option and may specify that the Option is a Performance-Based
Award under Section 14.00.
6.03 Exercise Price. Except as provided in Section 6.04[4] or to the extent
necessary to implement Section 3.01[3], each Option will bear an Exercise Price
at least equal to the Fair Market Value of a Share on the Grant Date.
6.04 Special Rules Affecting Incentive Stock Options. Regardless of any other
Plan provision:

     
[1]
  No provision of the Plan relating to Incentive Stock Options will be
interpreted, amended or altered, nor will any discretion or authority granted
under the Plan be exercised, in a manner that is inconsistent with Code §422.
 
   
[2]
  The aggregate Fair Market Value of the Shares (determined as of the Grant
Date) with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under all option plans
of the Company and all Related Entities) may not be greater than $100,000 [or
other amount specified in Code §422(d)], as calculated under Code §422.

8



--------------------------------------------------------------------------------



 



     
[3]
  No Incentive Stock Option may be exercised after the tenth anniversary of its
Grant Date [or the fifth anniversary of its Grant Date in the case of an
Incentive Stock Option granted to a 10% Owner (as defined below)].
 
   
[4]
  The Exercise Price of an Incentive Stock Option may never be less than
100 percent (110 percent in the case of a 10% Owner) of the Fair Market Value of
a Share underlying the Incentive Stock Option, measured as of the Grant Date.

For purposes of this section, a “10% Owner” means any Employee who, at the time
an Incentive Stock Option is granted, owns (or is treated as owning) [as defined
in Code §424(d)] more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Subsidiary.
6.05 Exercising Options. An Option may be exercised only if all applicable terms
and conditions have been met before the Expiration Date and only by sending to
the Committee (or its designee) a completed exercise notice (in the form
prescribed by the Committee) along with payment of the Exercise Price in
accordance with the method or methods described in the associated Award
Agreement.
6.06 Rights Associated With Options. Unless otherwise specified in the
associated Award Agreement, a Participant will have no voting or dividend rights
with respect to the Shares underlying an unexercised Option.
7.00 WHOLE SHARES
At any time during the term of the Plan, the Committee may grant Whole Shares to
Employees, Consultants and Directors. Whole Shares may be granted on any basis
and subject to any terms and conditions that the Committee believes to be
appropriate.
8.00 RESTRICTED STOCK
8.01 Nature of Award. Restricted Stock are Shares issued on the Award’s Grant
Date which are subject to specified restrictions on transferability and
forfeitability. Any restrictions on transferability and forfeitability will
lapse at the end of the associated Restriction Period only if the terms and
conditions specified in the Plan and the associated Award Agreement are met
during the Restriction Period. However, Restricted Stock will be forfeited to
the extent that applicable terms and conditions have not been met before the end
of the Restriction Period.
8.02 Granting Restricted Stock. At any time during the term of the Plan, the
Committee may grant Restricted Stock to Employees, Consultants and Directors.
The Award Agreement associated with each Restricted Stock grant will describe
the terms and conditions that must be met during the Restriction Period if the
Award is to be earned and settled and any other terms and conditions affecting
the Restricted Stock and may specify that the Restricted Stock is a
Performance-Based Award under Section 14.00.
8.03 Earning Restricted Stock. Restricted Stock will be held by the Company as
escrow agent and will be:

     
[1]
  Forfeited, if the applicable terms and conditions have not been met; or
 
   
[2]
  Released from escrow and distributed to the Participant as soon as
administratively feasible after the last day of the Restriction Period, if the
applicable terms and conditions have been met.

Any fractional Share of Restricted Stock will be settled in cash.
8.04 Rights Associated With Restricted Stock. During the Restriction Period and
unless otherwise specified in the associated Award Agreement, each Participant
to whom Restricted Stock has been issued:

     
[1]
  May exercise full voting rights associated with that Restricted Stock; and
 
   
[2]
  Will be entitled to receive all dividends and other distributions paid with
respect to that Restricted Stock, although any dividends or other distributions
paid in Shares will be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
issued.

9



--------------------------------------------------------------------------------



 



9.00 RESTRICTED STOCK UNITS
9.01 Nature of Award. Restricted Stock Units give a Participant the right to
receive a specified number of Shares (or cash equal to the Fair Market Value of
those Shares) if the terms and conditions described in the Plan and the
associated Award Agreement are met during the Restriction Period. However,
Restricted Stock Units will be forfeited to the extent that applicable terms and
conditions have not been met before the end of the Restriction Period.
9.02 Granting Restricted Stock Units. At any time during the term of the Plan,
the Committee may grant Restricted Stock Units to Employees, Consultants and
Directors. The Award Agreement associated with each Restricted Stock Unit grant
will describe the terms and conditions that must be met during the Restriction
Period if the Award is to be earned and settled, the form in which the Award
will be settled if it is earned and any other terms and conditions affecting the
Restricted Stock Units and may specify that the Restricted Stock Units are a
Performance-Based Award under Section 14.00.
9.03 Earning Restricted Stock Units. Restricted Stock Units will be:

     
[1]
  Forfeited, if the applicable terms and conditions have not been met; or
 
   
[2]
  Settled in the manner described in Section 9.04, if the applicable terms and
conditions have been met.

9.04 Settling Restricted Stock Units. As soon as administratively feasible after
the applicable terms and conditions have been met, Restricted Stock Units will
be settled [1] in full Shares equal to the number of Restricted Stock Units to
be settled plus cash equal to the Fair Market Value of any fractional Share
subject to a Restricted Stock Unit being settled, [2] for cash equal to the
number of Restricted Stock Units to be settled, multiplied by the Fair Market
Value of a Share on the settlement date, or [3] in a combination of Shares and
cash computed under subsections 9.04[1] and [2]. The method of settling
Restricted Stock Units will be described in the associated Award Agreement.
9.05 Rights Associated With Restricted Stock Units. During the Restriction
Period and unless specified otherwise in the associated Award Agreement, a
Participant will have no voting or dividend rights with respect to the Shares
underlying Restricted Stock Units.
10.00 STOCK APPRECIATION RIGHTS
10.01 Nature of Award. A SAR gives a Participant the right to receive the
difference between the SAR’s Exercise Price and the Fair Market Value of a Share
on the date the SAR is exercised, but only if the terms and conditions described
in the Plan and the associated Award Agreement are met before the Expiration
Date. However, a SAR will be forfeited to the extent that applicable terms and
conditions have not been met before the Expiration Date or to the extent that
the SAR is not exercised before the Expiration Date.
10.02 Granting SARs. At any time during the term of the Plan, the Committee may
grant SARs to Employees, Consultants and Directors. The Award Agreement
associated with each SAR grant will describe the Exercise Price, the Expiration
Date (which may never be later than the 10th anniversary of the Grant Date), the
first date that the SAR may be exercised, procedures for exercising the SAR, the
form in which the SAR will be settled if the SAR is earned and any other terms
and conditions affecting the SAR and may specify that the SAR is a
Performance-Based Award under Section 14.00.
10.03 Exercise Price. Except to the extent necessary to implement
Section 3.01[3], each SAR will bear an Exercise Price at least equal to the Fair
Market Value of a Share on the Grant Date.
10.04 Exercising and Settling SARs. SARs may be exercised only if all applicable
terms and conditions have been met before the Expiration Date and only by
sending to the Committee (or its designee) a completed exercise notice (in the
form prescribed by the Committee). As soon as administratively feasible after
the SARs are exercised, SARs will be settled in [1] full Shares equal to [a][i]
the difference between the Fair Market Value of a Share on the date the SARs are
exercised and the Exercise Price, multiplied by [ii] the number of SARs being
exercised, and divided by [iii] the Fair Market Value of a Share on the date the
SARs are exercised plus [b] cash equal to the Fair Market Value of any
fractional Share subject to the SAR being exercised, [2] cash equal to [a] the
difference between the Fair Market Value of a Share on the date the SARs are
exercised and the Exercise Price, multiplied by [b] the number of SARs being
exercised or [3] a combination of full Shares and cash computed under
subsections 10.04[1] and [2]. The method of settling SARs will be specified in
the associated Award Agreement.

10



--------------------------------------------------------------------------------



 



10.05 Rights Associated With SARs. Unless specified otherwise in the associated
Award Agreement, a Participant will have no voting or dividend rights with
respect to the Shares underlying an unexercised SAR.
11.00 PERFORMANCE SHARES
11.01 Nature of Award. Performance Shares give a Participant the right to
receive a specified number of Shares if the terms and conditions described in
the Plan and the associated Award Agreement (including those based on
Performance Criteria) are met at the end of the Performance Period. However,
Performance Shares will be forfeited to the extent that applicable terms and
conditions have not been met at the end of the Performance Period.
11.02 Granting Performance Shares. The Committee may grant Performance Shares to
Employees, Consultants and Directors. The Award Agreement associated with each
Performance Share grant will describe the terms and conditions that must be met
at the end of the Performance Period if the Award is to be earned and settled
(including any performance objectives), the duration of the Performance Period,
the number of Performance Shares subject to the Award and any other terms and
conditions affecting the Performance Shares and may specify that the Performance
Shares are a Performance-Based Award under Section 14.00.
11.03 Earning Performance Shares. After the end of a Performance Period, the
Committee will certify the extent to which each Participant has or has not met
applicable performance objectives and other terms and conditions specified in
the associated Award Agreement. Performance Shares will be settled or forfeited
depending on the extent to which the applicable performance objectives have been
met at the end of the Performance Period. As soon as administratively feasible
after the Committee’s certification, a Participant will receive one Share for
each Performance Share earned and any fractional Share relating to an earned
Performance Share will be settled in cash.
11.04 Rights Associated With Performance Shares. During the Performance Period
and unless specified otherwise in the associated Award Agreement, a Participant
will have no voting or dividend rights with respect to Shares underlying the
Performance Shares.
12.00 PERFORMANCE UNITS
12.01 Nature of Award. Performance Units give a Participant the right to receive
cash equal to the Fair Market Value of a specified number of Shares if the terms
and conditions described in the Plan and the associated Award Agreement
(including those based on Performance Criteria) are met at the end of the
Performance Period. However, Performance Units will be forfeited to the extent
that applicable terms and conditions have not been met at the end of the
Performance Period.
12.02 Granting Performance Units. The Committee may grant Performance Units to
Employees, Consultants and Directors. The Award Agreement associated with each
Performance Unit grant will describe the terms and conditions that must be met
at the end of the Performance Period if the Award is to be earned and settled
(including any performance objectives), the duration of the Performance Period,
the number of Performance Units subject to the Award and any other terms and
conditions affecting the Performance Units and may specify that the Performance
Units are a Performance-Based Award under Section 14.00.
12.03 Earning Performance Units. After the end of a Performance Period, the
Committee will certify the extent to which each Participant has or has not met
applicable performance objectives and other terms and conditions specified in
the associated Award Agreement. Performance Units will be settled or forfeited
depending on the extent to which the applicable performance objectives have been
met at the end of the Performance Period. As soon as administratively feasible
after the Committee’s certification, each Participant will receive cash equal to
the number of Performance Units to be settled, multiplied by the Fair Market
Value of a Share on the settlement date.
12.04 Rights Associated With Performance Units. During the Performance Period
and unless specified otherwise in the associated Award Agreement, a Participant
will have no voting or dividend rights with respect to the Performance Units or
the Shares underlying the Performance Units.
13.00 CASH-BASED AWARDS
The Committee may grant Cash-Based Awards to Employees, Consultants and
Directors. The Award Agreement associated with each Cash-Based Award grant will
describe the terms and conditions affecting the Cash-Based Award and may specify
that the Cash-Based Award is a Performance-Based Award under Section 14.00.

11



--------------------------------------------------------------------------------



 



14.00 PERFORMANCE-BASED AWARDS
14.01 Nature of the Award. A Performance-Based Award may be granted to any
Participant in any form of Award and the associated Award Agreement may specify
that the Award is intended to be qualified performance-based compensation under
Code §162(m). As determined by the Committee in its sole discretion, the grant,
vesting, exercisability and/or settlement of any Performance-Based Award will be
conditioned on the attainment of performance objectives derived from one or more
Performance Criteria over a Performance Period.

     
14.02
  Performance Criteria.
 
   
[1]
  The performance objectives relating to a Performance-Based Award will be
derived from one or more of the following Performance Criteria:

         
 
  [a]   Gross revenues;
 
       
 
  [b]   Operating or net income;
 
       
 
  [c]   Gross or net sales;
 
       
 
  [d]   Earnings per Share;
 
       
 
  [e]   New products and lines of revenue;
 
       
 
  [f]   Customer satisfaction;
 
       
 
  [g]   Market share;
 
       
 
  [h]   Developing and managing relationships with regulatory and other
governmental agencies;
 
       
 
  [i]   Managing claims against the Company or any Related Entities, including
litigation;
 
       
 
  [j]   The Company’s book value or the book value of any designated Related
Entity or division;
 
       
 
  [k]   The trading value of the Shares;
 
       
 
  [l]   Completing assigned corporate transactions, such as mergers,
acquisitions or divestitures;
 
       
 
  [m]   Controlling expenses and implementing procedures for controlling
expenses;
 
       
 
  [n]   One or more of [i] Return on Equity (or “ROE”), [ii] Return on
Investment (or “ROI”), [iii] Return on Invested Capital (or “ROIC”), [iv]
Economic Value Added (or “EVA”), [v] Stockholder Value Added (or “SVA”), [vi]
Cash Flow Return on Investment (or “CFROI”) and [vii] Net Operating Profit After
Taxes (or “NOPAT”);
 
       
 
  [o]   Enhancing employee loyalty;
 
       
 
  [p]   Promoting same store sales;
 
       
 
  [q]   Increasing total food products sold;
 
       
 
  [r]   Integrating Group systems;
 
       
 
  [s]   Promoting regulatory compliance; and
 
       
 
  [t]   Brand development.

     
[2]
  Different Performance Criteria may be applied to individual Participants or to
groups of Participants and, as specified by the Committee, may be based on the
results achieved [a] separately by the Company and/or any Related Entity, [b] by
any combination of the Company and its Related Entities or [c] by any
combination of segments, products or divisions of the Company and Related
Entities. In addition, the performance objectives may be measured on an absolute
or cumulative basis or measured relative to selected peer companies or a market
index.

12



--------------------------------------------------------------------------------



 



14.03 Establishing Performance Objectives.

     
[1]
  With respect to Participants who are Covered Officers, the Committee will
establish in writing [a] the performance objectives to be applied to each
Performance-Based Award issued to a Covered Officer and the Performance Period
over which their attainment will be measured, [b] the method for computing the
Performance-Based Award that will be granted, vested, exercisable and/or settled
if (and to the extent that) the Covered Officer meets those performance
objectives and [c] the Covered Officers or class of Covered Officers to which
the performance objectives apply.
 
   
[2]
  Performance objectives relating to Covered Officers must be established in
writing [a] while the outcome for that Performance Period is substantially
uncertain and [b] no later than 90 days after the beginning of the applicable
Performance Period or, if earlier, after 25 percent of the applicable
Performance Period has elapsed.
 
   
[3]
  With respect to Participants who are not Covered Officers, the Committee may
issue Performance-Based Awards either by [a] following the procedures described
in Section 14.03[1] or [b] by following any other procedure that the Committee
believes is appropriate or on any other basis (including establishing
performance objectives based on factors other than Performance Criteria).

14.04 Certification of Performance. The Committee will certify in writing
whether the performance objectives and other terms and conditions imposed on a
Performance-Based Award granted to a Covered Officer have been met at the end of
the related Performance Period and no Performance-Based Award will be granted,
vested, exercisable and/or settled to or with respect to a Covered Officer until
the Committee makes this certification.
14.05 Modifying Performance-Based Awards. Once established, the Committee may
not revise any performance objectives associated with a Performance-Based Award
granted to a Covered Officer or increase the amount of the Performance-Based
Award that may be granted, vested, exercisable and/or settled to or with respect
to a Covered Officer if those performance objectives are met. However, to the
extent consistent with Code §162(m), performance objectives affecting Covered
Officers may be calculated without regard to extraordinary items or unforeseen
events. In addition, the Committee may reduce or eliminate the amount of any
Cash-Based Award that may be granted, vested, exercisable and/or settled to or
with respect to a Covered Officer if the performance objectives are met.
15.00 TERMINATION/BUY OUT
15.01 Effect of Termination on Awards Other Than Performance-Based Awards.
Unless specified otherwise in the associated Award Agreement or the Plan, the
following treatment will apply to Awards other than Performance-Based Awards
upon a Termination:

     
[1] Retirement.  If a Participant Terminates due to Retirement:

         
 
  [a]   All Options and SARs then held by the Participant (whether or not then
exercisable) will be fully exercisable on the Retirement date and may be
exercised at any time before the Expiration Date specified in the Award
Agreement. However, an Incentive Stock Option that is not exercised within three
months after the Retirement date will be treated as a Nonqualified Stock Option.
 
       
 
  [b]   All Restricted Stock and Restricted Stock Units granted to the
Participant will be fully vested on the Retirement date.
 
       
 
  [c]   All other Awards granted to the Participant that are unvested or that
have not been earned or settled when the Participant Retires will be
exercisable, settled or forfeited as provided in the associated Award Agreement.
 
        [2]   Death or Disability. If a Participant Terminates due to death or
Disability:
 
       
 
  [a]   All Options and SARs then held by the Participant (whether or not then
exercisable) will be fully exercisable on the Termination date and may be
exercised at any time before the earlier of [i] the Expiration Date specified in
the Award Agreement or [ii] the first anniversary of the Termination date.
 
       
 
  [b]   All Restricted Stock and Restricted Stock Units granted to the
Participant will be fully vested on the Termination date.

13



--------------------------------------------------------------------------------



 



         
 
  [c]   All other Awards granted to the Participant that are unvested or that
have not been earned or settled when the Participant dies or Terminates due to
Disability will be exercisable, settled or forfeited as provided in the
associated Award Agreement.
 
       

     
[3]
  Termination for Cause. If a Participant Terminates for Cause, all Awards that
are outstanding (whether or not then exercisable) will be forfeited on the
Termination date.
 
   
[4]
  Termination for any Other Reason. If a Participant Terminates for any reason
not described in Section 15.01[1], [2] or [3], all Awards that are outstanding
will be forfeited on the Termination date. Notwithstanding the foregoing, if the
Participant is Terminated involuntarily without Cause, [a] all Options and SARs
that are outstanding on the Termination date and which are then exercisable may
be exercised at any time before the earlier of [i] the Expiration Date specified
in the Award Agreement or [ii] 30 days after the Termination date and [b] all
Options and SARs that are not then exercisable will be forfeited on the
Termination date.

15.02 Effect of Termination on Performance-Based Awards. Unless specified
otherwise in the associated Award Agreement, if a Participant Terminates for any
reason, all Performance-Based Awards held by the Participant that are then
subject to a pending Performance Period will be forfeited on the Termination
date.
15.03 Code §409A. Regardless of any other provision in the Plan or any Award
Agreement:

     
[1]
  Subject to Section 15.03[2], if a Participant’s Termination is not a
Separation from Service, the payment, exercise or settlement of any Award
subject to Code §409A will not be made or permitted before the Participant
Separates from Service.
 
   
[2]
  If a Participant is a Key Employee, the payment, exercise or settlement of any
Award subject to Code §409A will not be made or permitted earlier than the first
day that it may be paid, exercised or settled without generating an excise tax
under Code §409A.

15.04 Other Limits on Exercisability. Unless otherwise specified in the
associated Award Agreement or other written agreement between the Participant
and the Company or any Related Entity and regardless of any other Plan
provision, all Awards granted to a Participant that have not been exercised or
settled will be forfeited if the Participant:

     
[1]
  Without the Committee’s written consent, which may be withheld for any reason
or for no reason, serves (or agrees to serve) as an officer, director,
consultant or employee of any proprietorship, partnership, corporation or
limited liability company or becomes the owner of a business or a member of a
partnership that competes with any portion of the Company’s or a Related
Entity’s business or renders any service to entities that compete with any
portion of the Company’s or a Related Entity’s business;
 
   
[2]
  Refuses or fails to consult with, supply information to, or otherwise
cooperate with, the Company or any Related Entity after having been requested to
do so; or
 
   
[3]
  Deliberately engages in any action that the Committee concludes could harm the
Company or any Related Entity.

15.05 Buy Out of Awards. The Committee, in its sole discretion, may offer to buy
for cash or by substitution of another Award (but only to the extent that the
offer and the terms of the offer do not, and on their face are not likely to,
generate penalties under Code §409A or violate any other applicable law) any or
all outstanding Awards, other than an Option or SAR with an Exercise Price that
is then less than Fair Market Value, held by any Participant, whether or not
exercisable, by providing to that Participant written notice (“Buy Out Offer”)
of its intention to exercise the rights reserved in this section and other
information, if any, required to be included under applicable securities laws.
If a Buy Out Offer is made, the Company also will transfer to each Participant
accepting the offer the value (determined under procedures adopted by the
Committee) of the Award to be purchased or exchanged. The Company will complete
any buy out made under this section as soon as administratively feasible after
the date of the Participant’s acceptance of the Buy Out Offer.

14



--------------------------------------------------------------------------------



 



16.00 EFFECT OF BUSINESS COMBINATION OR CHANGE IN CONTROL
16.01 Exercise and Settlement. Upon a Business Combination or a Change in
Control, and unless specified otherwise in the associated Award Agreement or in
a separate change in control agreement (or written agreement of similar import),
all of a Participant’s Awards will be [1] fully vested and exercisable and [2]
all performance objectives will be deemed to have been met as of the date of the
Business Combination or Change in Control.
16.02 Effect of Code §280G. Unless specified otherwise in the associated Award
Agreement or in another written agreement between the Participant and the
Company or a Related Entity, if the Company concludes that any payment or
benefit due to a Participant under the Plan or any other payment or benefit due
to the Participant from the Company or any other entity (collectively, the
“Payor”) would be subject to the excise tax imposed by Code §4999:

     
[1]
  The Payor will consider the feasibility of offering substitute awards that
would not constitute “parachute payments” under Code §280G and that would not
generate penalties under Code §409A; and
 
   
[2]
  To the extent that a substitution is not feasible or that the payments and
benefits due to the Participant still would be subject to the excise tax imposed
by Code §4999, the Payor will reduce the payments and benefits due to the
Participant under the Plan to the greater of $00.00 or an amount that is $1.00
less than the amount that otherwise would generate the excise tax under Code
§4999.

If the reduction described in subsection 16.02[2] applies, within 30 business
days of the effective date of the event generating the payments and benefits
[or, if later, the date of the change in control (as defined in Code §280G)],
the Payor will apprise the Participant of the amount of the reduction (“Notice
of Reduction”). Within 30 business days of receiving the Notice of Reduction,
the Participant may specify to the Payor how and against which benefit or
payment source the reduction is to be applied (“Notice of Allocation”). The
Payor will be required to implement these directions within 30 business days of
receiving the Notice of Allocation. If the Payor has not received a Notice of
Allocation from the Participant within 30 business days of the date of the
Notice of Reduction, the Payor will apply the reduction described in this
section proportionately based on the amounts otherwise payable under the Plan.
If a Notice of Allocation has been returned but is not sufficient to fully
implement the reduction described in this section, the Payor will apply the
reduction on the basis of the reductions specified in that Notice of Allocation.
17.00 AMENDMENT AND TERMINATION OF PLAN AND AWARD AGREEMENTS
17.01 Termination, Suspension or Amendment of the Plan. The Board may terminate,
suspend or amend the Plan at any time without stockholder approval except to the
extent that stockholder approval is required to satisfy applicable requirements
imposed by [1] law or [2] any securities exchange, market or other quotation
system on or through which the Company’s securities are listed or traded. Also,
no Plan amendment may [3] result in the loss of a Committee member’s status as a
“non-employee director” as defined in Rule 16b-3 under the Act, with respect to
any employee benefit plan of the Company, or [4] without the consent of the
affected Participant (and except as specifically provided in the Plan or the
Award Agreement), adversely affect any Award granted before the termination,
suspension or amendment. However, nothing in this section will restrict the
Board’s right to amend the Plan without any additional consideration to affected
Participants to the extent necessary to avoid penalties arising under Code
§409A, even if those amendments reduce, restrict or eliminate rights granted
under the Plan or any Award Agreement before those amendments are adopted.
17.02 Amendment and Termination of Award Agreements. Without the mutual, written
consent of both the Company and the affected Participant, once issued, an Award
Agreement may not be amended except as specifically provided in the Plan or the
Award Agreement. However, nothing in this section will restrict the Committee’s
right to amend an Award Agreement without additional consideration to the
affected Participant to the extent necessary to avoid penalties arising under
Code §409A, even if those amendments reduce, restrict or eliminate rights
granted under the Award Agreement before those amendments are adopted.

15



--------------------------------------------------------------------------------



 



18.00 MISCELLANEOUS
18.01 Assignability. Except as described in this section or as provided in
Section 18.02, an Award may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, except by will or the laws of descent and
distribution and, during a Participant’s lifetime, may be exercised only by the
Participant or the Participant’s guardian or legal representative. However, with
the permission of the Committee, a Participant or a specified group of
Participants may transfer Awards (other than Incentive Stock Options) to a
revocable inter vivos trust of which the Participant is the settlor, or may
transfer Awards (other than Incentive Stock Options) to any member of the
Participant’s immediate family, any trust, whether revocable or irrevocable,
established solely for the benefit of the Participant’s immediate family, any
partnership or limited liability company whose only partners or members are
members of the Participant’s immediate family or an organization described in
Code §501(c)(3) (collectively, “Permissible Transferees”). Any Award transferred
to a Permissible Transferee will continue to be subject to all of the terms and
conditions that applied to the Award before the transfer and to any other rules
prescribed by the Committee. A Permissible Transferee may not retransfer an
Award except by will or the laws of descent and distribution and then only to
another Permissible Transferee.
18.02 Beneficiary Designation. Each Participant may name a beneficiary or
beneficiaries (who may be named contingently or successively) to receive or to
exercise any vested Award that is unpaid or unexercised at the Participant’s
death. Unless otherwise provided in the beneficiary designation, each
designation made will revoke all prior designations made by the same
Participant, must be made on a form prescribed by the Committee and will be
effective only when filed in writing with the Committee. If a Participant has
not made an effective beneficiary designation, the deceased Participant’s
beneficiary will be his or her surviving spouse or, if none, the deceased
Participant’s estate. The identity of a Participant’s designated beneficiary
will be based only on the information included in the latest beneficiary
designation form completed by the Participant and will not be inferred from any
other evidence.
18.03 No Guarantee of Continuing Services. Except as otherwise specified in the
Plan, nothing in the Plan may be construed as:

     
[1]
  Interfering with or limiting the right of the Company or any Service Provider
to Terminate any Employee or Consultant at any time;
 
   
[2]
  Conferring on any Participant any right to continue as an Employee, Consultant
or Director;
 
   
[3]
  Guaranteeing that any Employee, Consultant or Director will be selected to be
a Participant; or
 
   
[4]
  Guaranteeing that any Participant will receive any future Awards.

18.04 Tax Withholding. The Service Recipient or other responsible person will
withhold or collect any amount required to be remitted by the Company in advance
payment of any taxes associated with the vesting, exercise or settlement of any
Award. Subject to Code §409A, this amount may be [1] withheld from other amounts
due to the Participant, [2] withheld from the value of any Award being settled
or any Shares being transferred in connection with the exercise or settlement of
an Award or from any compensation or other amount owing to the Participant or
[3] collected directly from the Participant.
18.05 Indemnification. Each individual who is or was a member of the Committee
(or to whom any duties have been delegated under Section 4.02) is entitled, in
good faith, to rely on or to act upon any report or other information furnished
by any executive officer, other officer or other employee of the Company or any
Related Entity, the Company’s independent auditors, consultants or any other
agents assisting in the administration of the Plan. Committee members (and any
person to whom any duties have been delegated under Section 4.02) and any
officer of the Company or any Related Entity acting at the direction or in
behalf of the Committee or a delegee will not be personally liable for any
action or determination taken or made in good faith with respect to the Plan and
will, to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any act or determination just described.
18.06 No Limitation on Compensation. Nothing in the Plan is to be construed to
limit the right of the Company or any Related Entity to establish other plans or
to pay compensation to its employees, consultants or directors, in cash or
property, in a manner not expressly authorized under the Plan.

16



--------------------------------------------------------------------------------



 



18.07 Requirements of Law. The grant of Awards and the issuance of Shares will
be subject to all applicable laws, rules and regulations (including applicable
federal and state securities laws) and to all required approvals of any
governmental agencies or national securities exchange, market or other quotation
system. Certificates for Shares delivered under the Plan may be subject to any
stock transfer orders and other restrictions that the Committee believes to be
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange or other recognized market or
quotation system upon which the Shares are then listed or traded, or any other
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any certificates issued under the Plan to make
appropriate reference to restrictions within the scope of this section.
18.08 Governing Law. The Plan, and all agreements and notices under it, will be
construed in accordance with and governed by the laws (other than laws governing
conflicts of laws) of the State of Ohio except to the extent that the Delaware
General Corporation Law is mandatorily applicable.
18.09 No Impact on Benefits. Awards are not compensation for purposes of
calculating a Participant’s rights under any employee benefit plan that does not
specifically require the inclusion of Awards in calculating benefits.
18.10 Term of the Plan. The Plan will be effective on the Effective Date.
Subject to Section 17.00, the Plan will continue until the tenth anniversary of
the Effective Date. However, the Committee’s authority to issue any
Performance-Based Awards to Covered Officers will expire no later than the first
Annual Meeting that occurs in the fifth year following the year in which the
Company’s stockholders approve the Plan.
18.11 Rights as Stockholders. Unless otherwise specified in the associated Award
Agreement or as otherwise specifically provided in the Plan, Shares acquired
through an Award [1] will bear all dividend and voting rights associated with
all Shares and [2] will be transferable, subject to applicable federal
securities laws, the requirements of any national securities exchange or system
on which Shares are then listed or traded or any blue sky or state securities
laws.
18.12 Successors. The Plan will be binding on all successors and assigns of the
Company and a Participant, including without limitation, the estate of the
Participant and the executor, administrator or trustee of the estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

17